Dunbar, J.
(dissenting). — I am unable to agree with the majority. Nor do I think that a plain statutory enactment setting forth specifically circumstances under which an office becomes vacant should be construed out of existence by the mere statement .of the theoretical rule that “forfeitures are abhorred by the courts.” What the courts abhor should be of very little consequence. The vital question is, what did the legislature intend ? I think it is an excellent idea for courts to give to statutory language its plain and ordinary meaning. Let us see what the lanuuage of § 3063 is:
“Sec. 3063. Every office shall become vacant-on the happening of either of the following events before the expiration of the term of such officer: First, the death of the incumbent; second, his resignation; third, his removal; fourth, his ceasing to be an inhabitant of the district, county, town or village for which he shall have been ■elected or appointed, or within which the dutes of his office are to be discharged; fifth, his conviction of an infamous crime, or of any offense involving a violation of *242his official oath; sixth, his refusal or neglect to take his oath of office, or to give or renew his official bond, or to deposit such oath or bond within the time prescribed by law; seventh, the decision of a competent tribunal declaring void his election or appointment; eighth, whenever a judgment shall be otained against such officer for breach of the condition of his official bond.”
It seems to me that if the legislature had desired to enact that an office should become vacant upon the refusal or neglect of the officer-elect to take his oath of office or to give or renew his official bond within the time prescribed bylaw, it could not have expressed itself in language more clear or unambiguous. Nothing is said about a “forfeiture being ‘declared by the proper authority;” that is an idea expressed by the majority opinion, but it is not found anywhere in the law. It may be a wise amendment to the law, but, if so, it must be incorporated by legislative enactment, and not by judicial instruction. Theinterpretation of the majority that the language of § 3063, “within the time prescribed by law,” does not refer to the time fixed by law, viz., within fifteen days, but means the time within which the court would hold to be covered by said section when “construed as declaratory, and not mandatory,” is to my mind an interpretation unwarranted by any rule of construction, and will lead to results most confusing. “Within the time prescribed by law,” is a very common legislative expression in enactments of this kind, and ordinarily I am inclined to think thatin looking up the time in which to qualify under such a statute, the mind of every layman, practitioner or judge would go to the definite time prescribed by the law. It is true that hardships may arise in individual cases by construing these sections as mandatory, but that was a matter for the legislature to guard against. It is evident that it did not intend that the refusal of the officer to qualify should alone work a forfeiture, for the law specially provides that the neglect to *243qualify shall also cause a vacancy. Neither do I think there is anything unwise in the requirement. Officers are elected not for the benefit of the individuals, but for the benefit of the community; and if an officer is so careless of the requirements of the law under which he is elected that he neglects to qualify, it is a fair indication that he will be neglectful in the transaction of the duties of his office. The judgment should be reversed.
Scott, J., concurs.